        Case 2:20-cv-00807-KJN Document 3 Filed 04/27/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGIA MILES,                                    No. 2:20-CV-0807-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    PATRICE PETERSEN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pursuant to 28 U.S.C. § 455(a), the undersigned hereby recuses himself from

19   this action. Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court is directed to

20   randomly assign this case to another Magistrate Judge for all further proceedings and make the

21   appropriate adjustment in the assignment of civil cases to compensate for this reassignment.

22

23

24   Dated: April 24, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
